

EXHIBIT 10.3


RESTRICTED STOCK AGREEMENT
UNDER THE
GLOBAL WATER RESOURCES, INC. 2020 OMNIBUS INCENTIVE PLAN


Name of Grantee: [__________] (the “Grantee”)


Number of Shares: [__________] Shares of Stock (the “Restricted Stock”)
Grant Date: [__________, _____] (the “Grant Date”)
THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is entered into by and between
Global Water Resources, Inc., a Delaware corporation (the “Company”), and the
Grantee, as of the Grant Date noted above, pursuant to the Global Water
Resources, Inc. 2020 Omnibus Incentive Plan (the “Plan”).


WHEREAS, the Company recognizes that the Grantee’s services are uniquely
valuable to the Company and wishes to grant and issue to the Grantee the
Restricted Stock to provide the Grantee with an ownership interest in the
Company.


NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Grantee agree as follows:


AGREEMENT


1. DEFINITIONS. To the extent not specifically defined in this Agreement, all
capitalized terms used in this Agreement shall have the meaning set forth in the
Plan.


2. GRANT OF RESTRICTED STOCK. As of the Grant Date, the Company hereby awards to
the Grantee the number of shares of Restricted Stock set forth above. The
Company and the Grantee acknowledge and agree that this Agreement has been
executed and delivered, and the Restricted Stock has been issued, in connection
with and as a part of the compensation and incentive arrangements between the
Company and the Grantee.


3. VESTING OF RESTRICTED STOCK. Subject to the other provisions of this
Agreement and the terms of the Plan, if the Grantee remains a service provider
to the Company, the Grantee’s title to the Restricted Stock will vest in
accordance with the schedule attached as Exhibit A.


4. TERMINATION OF EMPLOYMENT. Notwithstanding the vesting schedule attached as
Exhibit A and subject to the terms and conditions of Grantee’s employment
agreement, if the Grantee’s becomes Disabled, dies or if Grantee’s employment is
terminated by the Company without Cause or by Grantee for Good Reason (as such
terms are defined in Grantee’s employment agreement), 100% of the unvested
Restricted Stock shall vest as of the date of such termination or Disability.



--------------------------------------------------------------------------------



5. CHANGE IN CONTROL. Notwithstanding the vesting schedule attached as Exhibit
A, if a Change in Control occurs and the Grantee's employment is terminated by
the Company without Cause or by the Grantee for Good Reason within 24 months
following the Change in Control, all unvested Restricted Stock shall
automatically become 100% vested on the Grantee's date of termination (or, if
later, the date of the Change in Control.


6. STOCK CERTIFICATES. Until the Restricted Stock becomes vested, all
certificates evidencing the Restricted Stock shall be held by the Company for
the benefit of the Grantee. The Company shall hold such certificates in trust
for the benefit of the Grantee and in no event shall the holding of such
certificates be deemed to vest in the Company any ownership interest in the
Restricted Stock represented by such certificates. Unless otherwise requested by
the Grantee, when the Restricted Stock becomes vested, the Company will continue
to hold the certificates representing the Grantee’s vested Restricted Stock for
the benefit of the Grantee.


7. RECORD OWNER; VOTING RIGHTS; DIVIDEND RIGHTS. The Grantee shall be considered
the record owner of the Restricted Stock except that, until the Restricted Stock
becomes vested, the Grantee shall not be entitled to vote the Restricted Stock,
receive any dividends or any other distributions declared and paid by the
Company, if any. The Grantee acknowledges that even after the Restricted Stock
becomes vested, the Company is under no duty to declare any dividends or to make
any distributions with respect to the Stock.


8. OTHER RIGHTS OF THE GRANTEE. Neither the Grantee nor any person claiming
under or through the Grantee shall have any other rights or privileges of a
stockholder with respect to the Restricted Stock, unless and until the
Restricted Stock becomes vested.


9. SECURITIES ACT. The Company shall not be required to deliver any Restricted
Stock issuable hereunder if, in the opinion of counsel for the Company, the
issuance would violate the Securities Act or any other applicable federal or
state securities laws or regulations. The Company may require the Grantee, prior
to or after the issuance of any Restricted Stock hereunder, to sign and deliver
to the Company a written statement, in a form acceptable to the Company in its
sole discretion, that the Grantee (i) shall not sell any of such Restricted
Stock or any other Stock that the Grantee may then own or hereafter acquire
except with the prior written approval of the Company and (ii) shall comply with
the Securities Act, the Exchange Act, and all other applicable federal and state
securities laws and regulations. A legend may be placed on any certificates or
other documents delivered to the Grantee indicating restrictions on the
transferability of the shares of Restricted Stock pursuant to this Agreement or
any other restrictions deemed advisable under the Securities Act or any other
applicable federal or state securities laws or regulations or the standards of
any exchange on which the Stock is then listed.


10. CONTINUED SERVICE. This Agreement shall not be construed to confer upon the
Grantee any right to continued employment or service with the Company or any
Affiliate and shall not limit the right of the Company or any Affiliate, as the
case may be, in its sole and absolute discretion, to terminate the Grantee’s
employment or service at any time.


11. ADMINISTRATION. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Committee in
2

--------------------------------------------------------------------------------



accordance with the terms of the Plan. The Committee shall have the sole and
complete discretion with respect to all matters reserved to it by the Plan and
decisions of the Committee with respect thereto and to this Agreement shall be
final and binding upon the Grantee and the Company.


12. PLAN; ENTIRE AGREEMENT. This Agreement and all rights of the Grantee under
this Agreement are subject to all of the terms and conditions of the Plan, which
are incorporated herein by reference. In the event of a conflict or
inconsistency between the terms and conditions of this Agreement and the Plan,
the terms and conditions of the Plan shall govern. The Grantee agrees to be
bound by the terms of the Plan and this Agreement. The Grantee acknowledges
having read and understood the Plan and this Agreement. This Agreement and the
Plan constitute the entire, final, and complete agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
promises, understandings, negotiations, representations, and commitments, both
written and oral, between the parties with respect to the subject matter hereof.


13. TAX WITHHOLDING; TAX ADVICE. As described in Section 12.2 of the Plan, the
Company shall have the right to deduct or withhold from any payments made by
Company to the Grantee, or to require that the Grantee remit to Company, up to
the maximum amount sufficient to satisfy any federal, state or local taxes of
any kind as are required by law to be withheld with respect to the Restricted
Stock granted hereunder. The Grantee hereby acknowledges that neither the
Company nor any of its representatives has provided to the Grantee any
tax-related advice with respect to the matters covered by this Agreement. The
Grantee understands and acknowledges that the Grantee is solely responsible for
obtaining his or her own tax advice with respect to the matters covered by this
Agreement.


14. SECTION 83(b) ELECTION. The Grantee understands that Section 83 of the Code
taxes as ordinary income the difference between the amounts paid, if any, for
the Restricted Stock and the fair market value of the Restricted Stock as the
Restricted Stock vests. The Grantee understands that he or she may elect,
pursuant to Section 83(b) of the Code, to be taxed at the time the Restricted
Stock is granted rather than when and as the Restricted Stock vests by filing a
Section 83(b) election in the form attached as Exhibit B with the Internal
Revenue Service within 30 days from the date the Restricted Stock is transferred
to the Grantee. The Grantee understands that failure to make this filing timely
shall result in the recognition of ordinary income by the Grantee on the fair
market value of the Restricted Stock as the Restricted Stock becomes vested and
nonforfeitable. The Grantee acknowledges that it is the Grantee’s sole
responsibility, and not the Company’s, to file timely the election under Section
83(b), even if the Grantee requests the Company or its representatives to make
this filing on the Grantee’s behalf.


15. ADJUSTMENTS. The number of Restricted Stock issued to the Grantee pursuant
to this Agreement shall be adjusted by the Committee as described in Section 5.3
of the Plan in the event of a change in the Company’s capital structure.


16. AMENDMENT. Except as otherwise provided in the Plan, this Agreement may only
be amended with the written approval of the Grantee and the Company. The
provisions of
3

--------------------------------------------------------------------------------



this Agreement may not be waived or modified unless such waiver or modification
is in writing and signed by a representative of the Committee.


17. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to conflict of law
principles that would require the application of any other law.


18. SEVERABILITY. If any provision of this Agreement, or the application of any
such provision to any person or circumstance, is held to be unenforceable or
invalid by any court of competent jurisdiction or under any applicable law, the
parties shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.


19. CLAWBACK. Pursuant to Section 14.5 of the Plan, every Award issued pursuant
to the Plan is subject to potential forfeiture or clawback to the fullest extent
called for by Company policy or applicable law. By accepting this Award, Grantee
agrees to be bound by, and comply with, the terms of any such forfeiture or
clawback provision.


20. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Grantee has signed this Agreement, in
each case as of the day and year first written above.


GLOBAL WATER RESOURCES, INC.




By:
Name:
Its:




GRANTEE:




By:
Name:
Electronic Mail Address:












4

--------------------------------------------------------------------------------



EXHIBIT A


Vesting Schedule


The Restricted Stock shall vest in accordance with the following schedule
(assuming the Grantee continues to provide services to the Company as of each
date listed below):


A-1